MEMORANDUM **
Harold and Rosemarie Correos appeal pro se from the district court’s summary judgment in their action arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo our own jurisdiction, Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir.2003), and for an abuse of discretion the district court’s decisions regarding management of litigation, Preminger v. Peake, 552 F.3d 757, 769 n. 11 (9th Cir.2008). We affirm in part and dismiss in part.
The district court did not abuse its discretion in striking as moot the Correses’ untimely oppositions to summary judgment. See S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir.2002) (“District courts have ‘inherent power’ to control their dockets.” (citation omitted)).
We lack jurisdiction to review the district court’s underlying judgment because the Correoses did not file a timely notice of appeal, or a timely post-judgment tolling motion. See Fed. R.App. P. 4(a)(1)(A) (notice of appeal must be filed within 30 days after entry of judgment); 4(a)(4)(A) (time for filing a notice of appeal may be extended where party files enumerated tolling motion); Bowles v. Russell, 551 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement,” and “this court has no authority to create equitable exceptions!)]”).
Wells Fargo Bank’s request for a decision, filed February 11, 2015, is granted.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.